—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Joseph, J.), entered May 22, 2002, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment dismissing the complaint, the defendants submitted evidence that the plaintiff was suffering from bulging discs and loss of range of motion in his cervical and lumbosacral spine. The defendants failed to demonstrate that the plaintiff’s injuries were not causally related to the subject accident, or that they were not serious within the meaning of Insurance Law § 5102 (d) (see Franca v Parisi, 298 AD2d 554 [2002]; Alexander v Felago, 297 AD2d 762, 764 [2002]; Volozhinets v DeHaven, 286 AD2d 437 [2001]). Since the defendants failed to establish, prima facie, their entitlement to judgment as a matter of law, the sufficiency of the papers in opposition need not be considered (see Chaplin v Taylor, 273 AD2d 188 [2000]; Mariaca-Olmos v Mizrhy, 226 AD2d 437 [1996]). Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.